UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued October 4, 2006
                             Decided November 20, 2006

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2099

ANIBAL SANTIAGO,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Illinois

      v.                                        No. 02-1060-GPM

DONALD SNYDER, et al.,                          G. Patrick Murphy,
    Defendants-Appellees.                       Chief Judge.

                                     ORDER

       Illinois state prisoner Anibal Santiago was charged with conspiring to assault
prison personnel and transferred to a super-maximum security facility, Tamms
Correctional Center, during the resolution of those charges. Santiago sued under
42 U.S.C. § 1983, alleging that his transfer was a form of retaliation for his prior
grievances and his wife’s outspoken criticism of the Illinois prison system.
Santiago, however, waited eight months after his transfer before he pursued
administrative remedies, and an additional twenty-three months passed between
the time he exhausted those remedies and filed this suit. The district court granted
summary judgment for the defendants because Santiago failed to bring this suit
within the applicable two-year statute of limitations in Illinois. On appeal,
Santiago argues that the statute of limitations should have been tolled during the
eight months that he tried to resolve his grievances informally before initiating
No 04-2099                                                                      Page 2

administrative proceedings. Because only formal exhaustion can toll the statute of
limitations, we affirm the judgment of the district court.

       Before being transferred to Tamms, Santiago was serving out his sentence at
Menard Correctional Center. While at Menard, Santiago was informed in July 1999
that he was charged with conspiracy to assault prison personnel and participation
in other gang activity. In a letter he responded to the charges, insisting upon his
innocence and stating that the behavior for which he was charged was nothing more
than group prayer with fellow inmates in the exercise yard. He also alluded to
retaliation: “I have filed specific grievances, which is no reason for any reprisals to
be taken against me.”

       On August 4, Santiago was transferred to Tamms, where disciplinary
proceedings were held on his conspiracy charges. During these proceedings he
presented evidence to the adjustment committee in his defense. He also wrote
separately to two deputy directors of the prison system asserting that both the
charges against him and his transfer to Tamms were retaliatory. A third deputy
director responded to his letters by noting that Santiago’s disciplinary procedures
were still unresolved. Eventually, in November 1999 the adjustment committee at
Tamms found Santiago guilty of the conspiracy charges.

      In April 2000 – eight months after his transfer to Tamms – Santiago filed a
formal grievance challenging his transfer to Tamms and the adjustment
committee’s decision. Eventually he exhausted his administrative remedies, and 23
months later, in October 2002, he filed this case.

       Santiago argues that the district court should have tolled the statute of
limitations controlling his § 1983 action not only during the time period that he
exhausted formal administrative procedures (April - November 2000) but also
during the prior eight months during which he pursued informal means of resolving
his grievance. Santiago argues that his letters to prison officials and his defense at
his disciplinary proceedings substantively resembled formal grievance procedures,
and as such, satisfy the purposes of exhaustion, making them the type of actions for
which the limitations period should be tolled.

        The statute of limitations, however, is tolled only while the plaintiff seeks to
exhaust his administrative remedies. Johnson v. Rivera, 272 F.3d 519, 521-22 (7th
Cir. 2001). We have taken a “strict compliance approach” to what qualifies as
exhaustion. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). The prisoner must
follow formal procedures in the place and at the time that the prison’s
administrative rules require. Cannon v. Washington, 418 F.3d 714, 718 (7th Cir.
2005); see also 20 Ill. Adm. Code §§ 504.80, 504.810 (outlining grievance procedure
for offenders). Because exhaustion requires compliance with the prison’s
No 04-2099                                                                      Page 3

administrative procedures, the prisoner can exhaust his administrative remedies
only through the completion of such procedures. Pozo v. McCaughtry, 286 F.3d
1022, 1023 (7th Cir. 2002); see Dole, 438 F.3d at 809; Conyers v. Abitz, 416 F.3d 580,
584 (7th Cir. 2005); McCoy v. Gilbert, 270 F.3d 503, 510 (7th Cir. 2002). Santiago,
however, did not comply with formal grievance procedures, and thus the district
court was correct not to toll the limitations period.

       Santiago also argues that the statute of limitations should have been tolled
because its purpose is to ensure that defendants have notice of pending claims, and
here he apprised the prison of his claims through his letters to prison officials and
his defense before the adjustment committee. But tolling in the prison context
serves to prevent prisoners’ suits from becoming untimely while the prisoners
pursue mandatory administrative procedures. Johnson, 272 F.3d at 522. Because
Santiago eschewed these mandatory procedures, tolling is not available to him. See
Pozo, 286 F.3d at 1023.

       Santiago next argues that the plain language of the Illinois tolling statute,
735 ILCS 5/13-216, requires that the statute of limitations be tolled from the time of
his alleged injury until the time when he exhausted administrative remedies.
Section 13-216 tolls the statute of limitations when a claim is “statutorily
prohibited,” and the Prison Litigation Reform Act prohibits prisoners from filing
suit under § 1983 unless they first exhaust administrative remedies, see 42 U.S.C. §
1997e(a). But this is the same statutory language that we considered in Johnson, in
which we held that the statute is tolled only while the prisoner exhausts his
administrative remedies. 272 F.3d at 522. Santiago identifies no authority or
reason to disturb our interpretation of the statute in Johnson.

       Santiago next asserts that he was confused about the grievance procedures
and thought that he had to complete his disciplinary proceedings for the conspiracy
charges before he could formally grieve his transfer. But Santiago’s transfer was a
distinct occurrence and injury, separate from the outcome of the disciplinary
proceedings, and he should have grieved it immediately. Cannon, 418 F.3d at 718
(the statute of limitations begins to run at the time an injury is discovered).
Furthermore, to the extent he attributes his confusion to the letter from the deputy
director, that letter did not suggest anything about the grievance procedures he
should pursue, and it should not have been the cause of any confusion.

       Finally, Santiago for the first time raises three additional arguments: 1) that
his claims were not ripe until after he exhausted administrative remedies and so
the statute of limitations should begin to run at that time; 2) that an Illinois statute
provided him with a year to refile this case after his dismissal from another lawsuit
of identical subject matter; and 3) that the statute of limitations should be equitably
tolled. By not raising these arguments in the district court, Santiago has forfeited
No 04-2099                                                                      Page 4

them. See, e.g., Witte v. Wis. Dep’t. of Corr., 434 F.3d 1031, 1038 (7th Cir. 2006);
Racine Charter One, Inc. v. Racine Unified Sch. Dist., 424 F.3d 677, 684 n.2 (7th
Cir. 2005).

      The judgment of the district court is AFFIRMED.